         Case 5:19-cv-00480-F Document 1-1 Filed 05/28/19 Page 1 of 5


                                                                 FILED IN DISTRICT COUR7
      IN THE DISTRICT COURT OF OKLAHOMA COUWVivMA CoUN'TY
                   STATE OF OKLAHOMA
                                               APR j 0 2019
 KARI KUYKENDALL,                                                       RICK VARl?EN
                                                                         COURT CLERK
               Plaintiff,                                           41:..__.

 V.
                                             Case No. CJ-2019-
 LEADER
 COMMUNICATIONS, INC.,
              Defendant.                           CJ-2019- 24 p g
                                 PETITION
      COMES NOW THE PLAINTIFF, and for her cause of action herein

alleges and states as follows:

 l. Plaintiff is Kari Kuykendall, an adult resident of Oklahoma County,

      Oklahoma.

 2.   Defendant is Leader Communications, Inc., a domestic for-profit

      business corporation ("Leader Communications") doing business in

      Oklahoma County, Oklahoma.

                            CLAIMS AND VENUE

 3.   Plaintiff's causes of action are for disability discrimination and

      retaliation in violation of the Americans with Disabilities Act ("ADA").

 4.   Most of the acts described herein occurred in Oklahoma County and

      venue is proper in this Court.



                                       1
         Case 5:19-cv-00480-F Document 1-1 Filed 05/28/19 Page 2 of 5



                          STATEMENT OF FACTS

 5.   Defendant einployed fifteen (15) or more employees during each of at

      least twenty (20) weeks of the current or preceding calendar year and is

      a covered employer under the ADA.

 6.   Plaintiff was an employee of Defendant from approximately January 2,

      2018, until April 2, 20018, as a human resources manager.

 7.   Plaintiff suffers from emotional-type disorders including anxiety,

      depression, and post-traumatic stress disorder, as well as being

      migraine-prone. As a result of these conditions and without regard to

      ameliorative measures, during flare ups Plaintiff suffers significant

      impairments in daily life activities and/or major bodily functions,

      including but not liinited to: Light sensitivity, nausea and/or vomiting,

      intolerableness to loud noises, difficulty focusing on daily tasks,

      excessive worry, and/or difficulty interacting with others.

 S.   As a result of the condition(s) and symptoms outlined above, Plaintiff is

      a disabled individual as defined by all three prongs of the ADA.

 9.   As a result of Plaintiff's medical conditions, Plaintiff sought reasonable

      accommodations from Defendant during her employment such as time

      off work when experiencing symptoms. These were typically granted.

10.   Specif'ically, during the week of March 26, 2018, Plaintiff experienced a
                                       2
        Case 5:19-cv-00480-F Document 1-1 Filed 05/28/19 Page 3 of 5



      severe migraine and requested the reasonable accommodation of time off

      work for the week.

11.   Plaintiff coinmunicated with Defendant throughout the entire week of

      leave regarding her status and trying to engage in the interactive

      process.

12.   On Monday, April 2, Plaintiff was contacted by Angela Cole, president of

      Defendant, and instructed not to return to work until Tuesday, April 3,

      for a meeting.

13.   Later, Ms. Cole moved the meeting to Monday and instructed Plaintiff

      to come in on the 2na

14.   Duiing the meeting on Monday, April 2, Ms. Cole and Kristina Todd (risk

      inanagement) terminated Plaintiffs employment for a laundry list of

      reasons which can be summarized as missing deadlines and not

      following processes and/or not seeking assistance.

15.   Such reasons are false and pretextual in that the deadlines which were

      missed were either impossible to meet due to reliance on other employees

      or were arbitrary and not possible to meet given the volume of work.

      Moreover, Plaintiff had been seeking assistance froin several staff

      members regarding clarifications and instructions, as needed.

16.   Plaintiff s ter inination was motivated, at least in part, by her medical
                                      3
         Case 5:19-cv-00480-F Document 1-1 Filed 05/28/19 Page 4 of 5



      conditions and/or her requests for accoininodations.

17.   Defendant's failure to accommodate Plaintiff's requests for a reasonable

      accoinmodation related to her disability violated the Ainericans with

      Disabilities Act. Further, Defendant's termination was retaliation for

      Plaintiff exercising her rights under the ADA.

18.   Plaintiff has exhausted her administrative remedies by timely filing a

      charge of discrimination on or around April 19, 2018. The EEOC issued

      Plaintiff's right to sue letter on February 7, 2019, and Plaintiff received

      such letter thereafter. This complaint is timely filed within ninety days

      of Plaintiffs receipt of the right to sue letter.

19.   As a direct result of the Defendant's conduct the Plaintiff has suffered,

      and continues to suffer, wage loss (including back, present and front pay)

      and emotional distress/dignitary harm damages.

20.   Because the actions of Defendant were willful, malicious, or in reckless

      disregard for Plaintiff's rights under the ADA, Plaintiff is entitled to an

      award of punitive damages.

                                    PRAYER

      The actual damages under Plaintiff's claims exceeds Ten Thousand

Dollars ($10,000.00).



                                         G!
         Case 5:19-cv-00480-F Document 1-1 Filed 05/28/19 Page 5 of 5



      WHEREFORE, Plaintiff piays that this Court enter judgment in favor

of Plaintiff and against Defendant and assess actual, compensatory, punitive,

and liquidated damages together with pre- and post-judgment inteiest, costs,

attorney's fees and such othei ielief as this Court may deem equitable and

appi opi iate.

     RESPECTFULLY SUBMITTED THISVi DAY OF APRIL 2019.



                                               y Addison, OBA #32718
                                       Leah M. Ropei, OBA # 32107
                                       LAIRD HAMMONS LAIRD, PLLC
                                       1332 S.W. 89th Street
                                       Oklahoma City, OK 73159
                                       Telephone: 405. 703. 4567
                                       Facsimile: 405. 703.4067
                                       E-inail:    colby@lhllaw.coin
                                                  leah@lhllaw.com
                                       ATTORNEYS FOR PLAINTIFF

                                       ATTORNEY LIEN CLAIMED




                                       5
